DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending (claim set as filed on 10/02/2019). 
 
Priority
This application is a 371 of PCT/EP2018/056448 filed on 03/14/2018 which has a foreign application to EP17161104.9 filed on 03/15/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract Objection
The abstract of the disclosure is objected to because it does not comply with the proper language and format (see MPEP 608.01(b)). Appropriate correction is required.  


Specification Objection
The specification of the disclosure is objected to because it does not comply with the language and format as set forth in MPEP 608.01(a). Appropriate correction is required.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the Applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Suggestion
It is suggested that the independent claim recite “A method” and further that dependent claims recite “The method according to claim” to denote an antecedent embodiment as routinely seen in U.S. applications and patent drafting.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “for a time period of from 1 minute to 14 days”. Claim 10 depends on claim 1 which recites at time period of at least 1 hour. Anything less than one hour in a dependent claim expands or broadens the limitation instead of further limiting it. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baidyaroy (WO 2014/110223 A1 - citation #3 in the IDS dated 01/28/2021).
Baidyaroy’s general disclosure is related to using the filamentous fungus Myceliophthora to produce enzymes from sugars and cellulose using batch, fed-batch, and continuous fermenters (p. 1 ¶ [0005], p.32 Example 2, and claim 5).
Regarding claims 1, 3 - 4, and 8, Baidyaroy teaches “compositions and methods for the production of enzymes” (p.1 ¶ [0004]) using fermenters with a fermentation medium that includes 37.25 grams of cellulose per liter of medium (p.33, Table 2-1 with Examples 1 and 2 on pp. 31-32 for full context of medium). Note that 37.25 g cellulose / L of medium is 3.725% by weight, reading on the limitation of 0.01 – 30 % by weight. Baidyaroy teaches 3 mL of antifoaming agent / L of medium prior to sterilization (p. 31, Table 1-1). This means the medium was sterilized, reading on de-germinating the medium. Baidyaroy also teaches adding filamentous fungus Myceliophthora thermophile to the medium (p. 31, Example 1, ¶ [0117] and p. 23, first two sentences to M. thermophile is a filamentous fungus). Baidyaroy teaches feeding glucose to the fermentation at a rate of 3 g / kg / hour for 120 hours (p. 35, Example 3, middle of ¶ [0119], sentence starting from left “Feeding started..”). Feeding for 120 hours reads on the limitation to add sugar over at least a 1 hour period. In order to determine if the amount of glucose Baidyaroy teaches reads on “0.01 to 35 wt.-%,” an analysis is provided next. The Applicant defines “wt.-%” to be “in this context ‘wt.-%’ pertains to the total weight of the fermentation medium, filamentous fungus cell(s), cellulase(s) and mono- and/ or disaccharide added until the end of the process” (instant application p. 6, 1st full sentence). Claim interpretation: “wt-%” is interpreted to mean the % of weight of an item added over time compared to the total weight of all the fermentation medium plus the weight of all items added to the fermentation medium by the end of the fermentation. Therefore, note that Baidyaroy teaches the working volume of the fermentation was 5 L (p. 35, first sentence). A working volume of 5 L is made up of 300 mL of the inoculum culture (p. 31 Table 1-1) and 4.7 L of the media composition (p.33 Table 2-1). The mass of 5 L of water and all the components added to the 300 mL of inoculum and 4.7 L of media composition adds to 5,715.52 grams. To that weight was added a maximum of 3 g glucose x 5.715.52 kg of medium x 120 hours = 2,057.59 grams. The total mass, at the end of the fermentation then, was 2,057.59 g + 5,715.52 g = 7,773.11 g. Therefore, Baidyaroy taught adding (2,057.59 / 7,773.11) * 100% = 26.47% of glucose over 120 hours, reading on the limitation in claim 1(d). Regarding the last limitation of claim 1, claim 1(e), Baidyaroy teaches “It is intended that the enzymatic hydrolysis be carried out with any suitable type of cellulose enzymes capable of hydrolyzing the cellulose to glucose, regardless of their source, including 
Regarding claim 2, as explained above, Baidyaroy teaches the filamentous fungus M. thermophile is added, the claimed percentage of sugar is added, and cellulase is added. They had to be added either concurrently or in a consecutive fashion, thus reading on claim 2.  Even so, MPEP 2144.04 (IV) (C) states that in the absence of new or unexpected results, changing the order of events in a process is prima facie obvious.  
Regarding claim 5, Baidyaroy teaches maintaining a constant pH by adding a basic solution of NH4OH (p.32, Example 2, 7th sentence).
Regarding claims 6-7, Baidyaroy teaches using strains of the filamentous fungus Myceliophthora thermophila C1.  Furthermore, "These variants all have deletion of the cdh genes" and that "in some experiments, the strains were further modified to overexpress the C1 beta-glucosidase and/or GH61" (p. 31 ¶ [0116]).  
Regarding claim 9, Baidyaroy teaches esterase, hydrolase, and glucose oxidase (claim 17, p.3, first two sentences after “500,000 L”).
claim 10, Baidyaroy teaches starter cultures that were incubated at 35°C for 2-3 days (p. 31, Example 1) that were then added to the tank culture where they were incubated at either pH 5 or 6.7, for 120 hours, at 38°C, with aeration at 0.5-1 vvm. (p. 32, Example 2).
However, Baidyaroy does not teach: cellulase in FPU units (claims 1(e) and 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal concentration of cellulase through routine experimentation in the method of Baidyaroy because Baidyaroy teaches the concentration of cellulase can vary widely: from 0.001 to 100 mg cellulase protein per gram of cellulose “or any suitable amount therebetween” (p. 22, sentence starting in line 8). Furthermore, Baidyaroy teaches “Indeed it is not intended that reaction conditions be limited to those provided herein, as modifications are well-within the knowledge of those skilled in the art” (p. 22, ¶ [0081]). Therefore, Baidyaroy teaches a wide range of cellulase concentrations that are set by the skilled artisan. MPEP 2144.05 (I) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. The concentration of cellulase is set by the skilled artisan based on routine experimentation. The artisan would have a reasonable expectation of success that routine experimentation would allow the artisan to determine the optimal concentration of cellulase. Absent any teaching of criticality by the Applicant concerning cellulase concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Conclusion
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR 

KEVIN GREENWOOD
Examiner, Art Unit 1653




/NGHI V NGUYEN/Primary Examiner, Art Unit 1653